Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 9, filed on 9/5/2019, have been examined.

Priority

Acknowledgment is made of the application's foreign priory claim to Japanese Patent Application No.2018-211500, filed on Nov. 9, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/5/2019, 11/29/2019, 9/15/2020, 10/5/2020, and 11/17/2010 have been entered and references cited within carefully considered.

Drawings
The drawings filed on 9/5/2019 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2, 3, 5-7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites various data, such as “sensing data” in lines 4, “control data” in line 7, “data flowing on the first bus to the third bus” in line 15, and “data flowing on the third bus to the second bus” in line 16. It also recites a waveform of the data and the waveform of the data In lines 16 and 17. It is ambiguous which data they refer to.  Claims 3 and 5-7 have the same problem for “the data.”

In addition, claim 3 recites “the frame of the input sensing data” and “the frame of the input control data” in lines 8-9.  There is insufficient antecedent basis for them.  The frame of the sensing data could be different from the frame of the input sensing data.  Similarly, the frame of the control data could be different from the frame of the input control data.  

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (USPat:10,919,493 B1, hereinafter referred to as Brown) in view of Yan et al. (USPub: 2014/0254823, hereinafter referred to as Yan).

Regarding claim 1,  Brown discloses a network system mounted on a vehicle (col. 1, lines 57-61, wherein the control system is to steer a vehicle), the system comprising:
a plurality of sensors (110L and 110R in FIG. 12, both of them 110L and 110R are the sensors); 
a first bus connected to the plurality of sensors, the first bus being used when the plurality of sensors transmit sensing data (col. 4, lines 41-45, wherein the sensors sends the sensing data to the control system to control the 
a plurality of actuators (119L and 119R in FIG. 12, both of them are the actuators); 
a second bus connected to the plurality of actuators, the second bus being used when the plurality of actuators receives control data (col. 12, lines 1-4, wherein the drive system controls actuators for the driving functions and the connection between the actuators and the drive system is a second bus);
a central electronic control unit configured to perform an operation based on the sensing data, and generate the control data as data for collectively performing vehicle control using the plurality of actuators (col. 10, lines 32-40, wherein SCM 105  is a control unit to provide the control for the vehicle); 
a third bus connected to the central electronic control unit, the third bus being used when the central electronic control unit receives the sensing data and transmits the control data (FIG. 13, wherein SCM 105 is connected to VIM and the connection is a third bus);
a repeater connected to the first bus, the second bus, and the third bus (FIG. 13, wherein VIM connects to LEFT LBSM, RIGHT LBSM, LEFT EDM, RIGHT EDM and SCM 105), 
the repeater configured to pass data flowing on the first bus to the third bus while shaping a waveform of the data (col. 16, lines 17-21, wherein filtering data to eliminate noise from the input); pass data flowing on the third bus to the second bus while shaping the waveform of the data (col. 34 lines 43-46, wherein a voltage filter is shaping the waveform by providing a proper output).
Although Brown discloses everything as applied above. Brown does not explicitly disclose wherein to block a flow of data from the third bus to the first bus and a flow of data from the second bus to the third bus. However, this concept is well known in the art as disclosed by Yan. In the same field of endeavor, Yan discloses to
block a flow of data from the third bus to the first bus and a flow of data from the second bus to the third bus (para. 64, lines 16-19, wherein the passing data is selectively, i.e., blocking a flow of data to a certain bus).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yan’s method into Brown’s invention. One of ordinary skill in the art would have been motivated “for distributed automatic level control processing in a system having a plurality of microphone devices” (para. 14, lines 1-3).

Regarding claim 2, Brown and Yan disclose everything as applied above. Brown further discloses 
wherein any one of the plurality of sensors is configured to monitor each of the plurality of actuators, and transmit a monitoring result as the sensing data (col. 26, lines 29-32, wherein the position sensors are monitoring the position feedback).


Regarding claim 5, Brown and Yan disclose everything as applied above. Brown and Yan further disclose 
wherein the repeater is configured not to pass data from the third bus to the second bus, when the data is flowing on the third bus and has passed through the repeater from the first bus (Yan’s para. 64, lines 16-19, wherein the passing data is selectively, i.e., not passing a flow of data to a certain bus)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yan’s method into Brown’s invention. One of ordinary skill in the art would have been motivated “for distributed automatic level control processing in a system having a plurality of microphone devices” (para. 14, lines 1-3).

Regarding claim 6, Brown and Yan disclose everything as applied above. Brown further discloses 
a first circuit connected to the first bus and the third bus, the first circuit configured to pass the data flowing on the first bus to the third bus while shaping the waveform of the data (FIG. 13, and col. 16, lines 17-21, wherein 
a second circuit connected to the second bus and the third bus, the second circuit configured to pass the data flowing on the third bus to the second bus while shaping the waveform of the data (FIG. 13 and col. 34 lines 43-46, wherein VIM connects to the second bus and the third bus and a voltage filter is shaping the waveform by providing a proper output).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yan’s method into Brown’s invention. One of ordinary skill in the art would have been motivated “for distributed automatic level control processing in a system having a plurality of microphone devices” (para. 14, lines 1-3).

Regarding claim 7, Brown and Yan disclose everything as applied above. Brown and Yan further disclose 
wherein the repeater further includes a selector configured to inhibit a passage of the data from the third bus to the second bus when each of the data flowing on the third bus and the first bus is input into the selector, and when the data flowing on the third bus has flowed from the first bus (Yan’s para. 64, lines 16-19, wherein the passing data is selectively, i.e., inhibiting a flow of data to a certain bus). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yan’s method .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view Yan as applied to claim 1 above, and further in view of Reynolds et al. (USPub: 2007/0238103, hereinafter referred to as Reynolds) and Wiggins et al. (USPat: 7,369,496 B1, hereinafter referred to as Wiggins).

Regarding claim 3, Brown and Yan disclose everything as applied above. Brown and Yan further disclose
 when a plurality of pieces of data is simultaneously transmitted, an order of the transmission of the plurality of pieces of data is adjusted based on a priority given to each frame (Brown’s col. 7, lines 53-55).
Although Brown and Yan disclose everything as applied above, Brown and Yan do not explicitly disclose a frame of the sensing data is given a priority higher than a frame of the control data. However, this concept is well known in the art as disclosed by Reynolds. In the same field of endeavor, Reynolds discloses 
a frame of the sensing data is given a priority higher than a frame of the control data (para. 15, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Reynolds’ method into Brown and Yan’s invention. One of ordinary skill in the art would have 
Although Brown, Yan and Reynolds disclose everything as applied above, Brown, Yan and Reynolds do not explicitly disclose to delay a passage of a frame until the other passage of the frame is completed. However, this concept is well known in the art as disclosed by Wiggins. In the same field of endeavor, Wiggins discloses
to delay a passage of a frame until the other passage of the frame is completed (col. 18, lines 57-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wiggins’ method into Brown, Yan and Reynolds’ invention. One of ordinary skill in the art would have been motivated “for effecting flow control of data communications frame based data over a synchronous digital network” (col. 1, lines 8-9).
Hence, Brown, Yan, Reynolds and Wiggins disclose
the repeater is configured to, when the frame of the sensing data is input from the first bus while the frame of the control data input from the third bus is passing through the repeater, delay a passage of the frame of the input sensing data until a passage of the frame of the input control data is completed (Brown’s FIG. 13 and Wiggins’ col. 18, lines 57-63, wherein the VIM controls the passing data frames from the first bus and the third bus, and a passing of sensing data would be delayed until the passage of control data is completed).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Yan, Reynolds and Wiggins as applied to claim 3 above, and further in view of Jordan  et al. (USPub: 2008/0046142, hereinafter referred to as Jordan). 

Regarding claim 4, Brown, Yan, Reynolds and Wiggins disclose everything as applied above. Brown, Yan, Reynolds and Wiggins further disclose
at least a part of the plurality of actuators is configured to transmit or receive a frame of inter-actuator data using the second bus (Brown’s col. 12, lines 1-4, wherein the drive system controls actuators for the driving functions and the connection between the actuators and the drive system is a second bus).
Although Brown, Yan, Reynolds and Wiggins disclose everything as applied above, Brown, Reynolds and Wiggins do not explicitly disclose the frame of the control data is given a priority higher than the frame of the inter-actuator data. However, this concept is well known in the art as disclosed by Jordan. In the same field of endeavor, Jordan discloses
the frame of the control data is given a priority higher than the frame of the inter-actuator data  (para. 53, lines 2-7, para. 55, lines 1-4, and para. 28, lines 7-13, wherein there are various data communicated in the system and the detecting failure control frame has a higher priority). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Jordan’s method into Brown, Yan, Reynolds and Wiggins’ invention. One of ordinary skill in the art 
Hence, Brown, Yan, Reynolds, Wiggins and Jordan disclose
the repeater is configured to, when the frame of the control data is input from the third bus while the frame of the inter-actuator data is flowing on the second bus, delay a passage of the frame of the input control data until a flow of the frame of the flowing inter-actuator data is completed (Brown’s FIG. 13 and Wiggins’ col. 18, lines 57-63, wherein the VIM controls the passing data frames from the second bus and the third bus, and a passing of sensing data would be delayed until the passage of control data is completed).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view Yan as applied to claim 1 above, and further in view of Wiggins. 

Regarding claim 8, Brown and Yan disclose everything as applied above. Brown and Yan do not explicitly disclose wherein the first circuit includes a first delay circuit that delays a passage of data input into the first circuit However, this concept is well known in the art as disclosed by Wiggins. In the same field of endeavor, Wiggins discloses
wherein the first circuit includes a first delay circuit that delays a passage of data input into the first circuit (col. 18, lines 57-63, wherein the delay mechanism is implemented by a delay circuit).  


Regarding claim 9, Brown and Yan disclose everything as applied above. Brown and Yan do not explicitly disclose wherein the second circuit includes a second delay circuit that delays a passage of data input into the second circuit. However, this concept is well known in the art as disclosed by Wiggins. In the same field of endeavor, Wiggins discloses
wherein the second circuit includes a second delay circuit that delays a passage of data input into the second circuit (col. 18, lines 57-63, , wherein the delay mechanism is implemented by a delay circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Wiggins’ method into Brown and Yan’s invention. One of ordinary skill in the art would have been motivated “for effecting flow control of data communications frame based data over a synchronous digital network” (col. 1, lines 8-9).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419